                          IN TIIE UNITED STATES DISTRICT COURT
                      FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DMSION
                                      No. 5:18-CR-176-D
                                      No. 5:20-CV-106-D


CARLTON ROY HUGHES,                        )
                                           )
                        Petitioner,        )
                                           )
                 v.                        )                       ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                        Respondent.        )
                                           )


        On February 7, 2020, Carlton Roy Hughes ("Hughes" or ''petitioner'') moved for the return.

of seized property [D.E. 202]. On February 26, 2020, the government responded in opposition [D.E.

203]. On March 31, 2020, Hughes replied [D.E. 213]. For the reasons stated in the government's

response,1 Hughes's motion [D.E. 202] is denied.

       On March 19, 2020, Hughes moved to vacate his conviction and sentence under 28 U.S.C.

§ 2255 [D.E. 205]. On August 10, 2020, Hughes moved to withdraw his section 2255 motion [D.E.

232]. The court grants Hughes's motion for leave to withdraw his section 2255 motion.

       On March 19, 2020, Hughes moved to obtain copies of his transcripts, the indictment, and

the docket sheet [D.E. 207]. Counsel represented Hughes on his appeal. Hughes may consult with

his counsel about the documents that his counsel received concerning his case. To the extent his



       1
         The government's response erroneously states that Hughes pleaded guilty pursuant to a
written plea agreement. See [D.E. 203] 1. Hughes pleaded guilty in open court without a written
plea agreement, and the court informed Hughes ofthe forfeiture and the specific items to be forfeited
(including the Silverado truck). See [D.E. 159] 2-33.


           Case 5:18-cr-00176-D Document 249 Filed 02/17/21 Page 1 of 2
letter could be construed as a motion to obtain the document without charge, the motion is denied.

       In sum, the court DENIES petitioner's motion for return of seized property [D.E. 202],

DENIES petitioner's motion to obtain copies without charge [D.E. 207], and GRANTS petitioner's

motion to withdraw his section 22S5 motion [D.E. 232].

       SO ORDERED. This ...!.:1. day of February 2021.



                                                        JSC.DEVERill
                                                        United States District Judge




                                                2

          Case 5:18-cr-00176-D Document 249 Filed 02/17/21 Page 2 of 2
